Citation Nr: 0214283	
Decision Date: 10/15/02    Archive Date: 10/17/02

DOCKET NO.  97-13 487A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 2002) for a respiratory condition and a disorder 
manifested by pain on the side of the face.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, E.P., and J.R.


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel

INTRODUCTION

The veteran had active service from February 1943 to March 
1944.

This appeal comes to the Board of Veterans' Appeals (Board) 
from December 1996 and later RO decisions that denied 
benefits under 38 U.S.C.A. § 1151 for a respiratory condition 
and a disorder manifested by pain on the side of the face.


FINDINGS OF FACT

1.  VA and private medical reports show that the veteran was 
treated and examined on various dates from 1945 to 1996.

2.  The veteran did not develop additional disability as a 
result of VA or VA- authorized treatment or examinations on 
various occasions from 1945 to 1996, including 
gastrointestinal (GI) surgery at a VA medical facility in 
March 1963, .


CONCLUSION OF LAW

The veteran does not have a respiratory condition or a 
disability manifested by pain on the side of the face from 
treatment, including surgery, or examination by VA or 
authorized by VA from 1945 to 1996.  38 U.S.C.A. § 1151 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.358 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 1991 & 
Supp. 2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim for benefits under 38 U.S.C.A. § 1151 for a 
respiratory condition and disorder manifested by pain on the 
side of the face, and that the requirements of the VCAA have 
in effect been satisfied.

The veteran has been provided with examinations to determine 
the nature and extent of the claimed disabilities.  He and 
his representative have been provided with a statement of the 
case and supplemental statement of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claim, that essentially notify them of the evidence 
needed by the veteran to prevail on the claim.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  The veteran has not been advised of 
what evidence he needs to submit and what evidence VA would 
try to obtain because his testimony at a hearing in August 
1997 and other evidence of record indicates that he is not 
able to remember the dates and exact places of the alleged 
treatment that caused the disabilities being considered in 
this appeal.  Hence, there is no reasonable possibility that 
providing additional assistance to the veteran in the 
development of his claim would be helpful in substantiating 
the claim.  66 Fed. Reg. 45,631 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(d)); Smith v. Gober, 14 Vet. 
App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  


A.  Factual Background

The veteran had active service from February 1943 to March 
1944.

Service connection is currently in effect for anxiety 
reaction with psychosomatic manifestations, rated 
100 percent.  Service connection has not been granted for any 
other disorder.

Statements from the veteran are to the effect that he has 
disabilities due to the lack of treatment by VA when he 
underwent surgery for GI problems.  He maintains that he 
developed infections as the result of VA's failure to provide 
treatment to avoid infections.  He asserts that the lack of 
proper precautions by VA at the time of the GI surgery caused 
a respiratory disorder and a disorder manifested by pain on 
the side of the face.

VA and private medical reports show that the veteran was 
treated and evaluated on various occasions from 1945 to 1996.  
Those reports do not indicate that he has a respiratory 
disorder or a disorder manifested by pain on the side of the 
face related to VA or authorized VA treatment or examination.  
The more salient reports are discussed below.  

A VA report shows that the veteran was hospitalized from 
January to March 1963 for complaints of stomach pain.  He 
underwent hemigastrectomy and Billroth I reconstruction.  The 
diagnoses were chronic active peptic ulcer of stomach and 
chronic hyperplastic gastritis.

A VA report shows that the veteran was hospitalized from 
August to September 1993.  He underwent CT (computed 
tomography) scan of the head, MRI (magnetic resonance 
imaging) scan of the head, carotid duplex scan, Holter 
monitor, and oxygen therapy.  The diagnoses were orthostatic 
hypertension, atrial fibrillation, dysthymic disorder, 
conjunctivitis, left carotid stenosis, diabetes mellitus, and 
status post myocardial infarction.

A private medical report shows that the veteran was seen at 
the emergency room of a hospital in June 1995.  He complained 
of shortness of breath and reported that he had a cold.  A 
chest X-ray demonstrated no acute process.  The impression 
was COPD (chronic obstructive pulmonary disease).

A private medical report reveals that the veteran was 
hospitalized in January 1996 complaining of chest pains.  
Various studies were conducted during this hospitalization.  
The primary diagnoses were bipolar disorder and 
schizoaffective disorder; and the secondary diagnosis was 
rule out infarction.

A private medical report shows that the veteran was seen at 
the emergency room of a hospital in June 1996.  He complained 
of shortness of breath.  The impressions were subjective 
dyspnea, stable COPD, and schizoaffective disorder.

The veteran underwent VA evaluation in July 1996.  No acute 
physical or neurological illnesses were found.  It was noted 
that the veteran had a history of non-compliance with taking 
medicines and that he was a poor historian.  He related 
"black outs" that had occurred in the past 2 to 3 years and 
it was difficult to determine if any had occurred in the last 
month or two.  He stated that he had an episode 2 weeks ago 
of coughing up a red mucous plug and that he sought treatment 
at an emergency room.

The veteran and 2 of his acquaintances testified at a hearing 
in August 1997.  His testimony was to the effect that he had 
surgery for GI problems around 1970 or earlier that was 
authorized by VA and resulted in infections because of lack 
of necessary precautions.  He testified that the anesthesia 
caused a respiratory condition that caused him to cough up 
blood twice in 1996.  The testimony was to the effect that 
the infections resulted in a respiratory condition and a 
disorder manifested by pain on the right side of his face.  
The veteran testified to the effect that he could not 
remember the exact dates of the events involving lack of 
proper precautions.  He testified to the effect that he had 
never received treatment for a disorder manifested by pain on 
the side of the face.


B.  Legal Analysis

Where a veteran shall have suffered an injury, or an 
aggravation of an injury, as a result of hospitalization, 
medical or surgical treatment, or the pursuit of a course of 
vocational rehabilitation under chapter 31 of this title, 
awarded under any of the laws administered by the Secretary, 
or as a result of having submitted to an examination under 
any such law, and not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to or the death of such veteran, 
disability or death compensation under this chapter and DIC 
under chapter 13 of this title shall be awarded in the same 
manner as if such disability, aggravation or death were 
service-connected.  38 C.F.R. § 1151, effective prior to 
October 1, 1997.  The regulatory framework developed by VA to 
implement 38 U.S.C.A. § 1151 is contained at 38 C.F.R. 
§ 3.358.  

The provisions of 38 U.S.C.A. § 1151 were amended in 1996.  
These amendments, however, were made applicable only to 
claims filed on or after October 1, 1997, and because the 
veteran's claim for benefits under 38 U.S.C.A. § 1151 was 
filed prior to December 1996, the earlier version of section 
1151 is the only version applicable in this case.

Statements from the veteran and testimony from him and his 
acquaintances are to the effect that he has a respiratory 
condition and a disorder manifested by pain on the side of 
the face due to the lack of medical treatment by VA.  It is 
alleged that he acquired the claimed disabilities as the 
result of infections resulting from VA or VA authorized 
surgery for his GI problems because proper medical 
precautions were not taken.  These lay statements, however, 
are not competent evidence because the record does not show 
that the veteran or his acquaintances have the experience, 
training or education to make medical statements, diagnoses 
or opinions.  66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(a)(1)); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

The objective medical evidence of record does not link the 
veteran's COPD to any VA or VA authorized treatment, 
including lack of indicated treatment, or examination from 
1945 to 1996, including his GI surgery at a VA medical 
facility in March 1963.  Nor does the evidence demonstrate a 
disorder manifested by pain on the side of the face.  

In view of the above, the Board finds that the preponderance 
of the evidence is against the claim for benefits under 
38 U.S.C.A. § 1151 for a respiratory condition and a disorder 
manifested by pain on the side of the face, and the claim is 
denied.  The benefit of the doubt doctrine is not for 
application because the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).



ORDER

Benefits pursuant to 38 U.S.C.A. § 1151 for a respiratory 
condition and a disorder manifested by pain on the side of 
the face are denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

